Hall, Presiding Judge,
concurring specially. I concur in the judgment, but not for the same reasons. The facts show that commissions were paid through the term of the original lease; that by its own terms the lease was not extended or renewed by the holding over; and that before another lease was made, the executrices had transferred the property to the heirs. I can see no theory of liability which would bind the executrices for commissions on property which has legitimately passed beyond any need for their administration.